Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (the “Agreement”) is made and entered into
as of this 21st day of November, 2007 by and between J. Robert Vipond (“you”)
and Crane Co. (the “Company”). In consideration for the parties’ execution of
this Agreement and the promises and covenants contained herein, you and the
Company hereby agree as follows:

1. Your active employment terminated on November 14, 2007 after which time you
were placed on a paid leave of absence. You agree to resign your position as
V.P. Finance and CFO, effective immediately.

2. Contingent upon the full execution and delivery of this Agreement without a
revocation having been given, you will receive the following benefits:

(a) From November 14, 2007, through January 31, 2008, you will remain on a paid
leave of absence and you will receive your current salary of $12,930.77 per pay
period, less all applicable deductions, paid according to the Company’s ordinary
payroll practices (the “Salary Continuation Period”).

(b) You will continue to participate in all employee welfare plans maintained by
the Company for its employees and their dependents in accordance with the terms
of such plans through January 31, 2008. You will not receive any benefits after
January 31, 2008 but you will be eligible for COBRA benefits thereafter.

(c) You will be allowed the use of your Company car during the Salary
Continuation Period. Normal repairs, maintenance and gasoline will be your
responsibility. Upon termination of the Salary Continuation Period, the Company
will transfer title of the car to you at no cost to you. The Company will issue
appropriate tax documentation relating to this transaction.

(d) You will remain a participant in the EVA bonus pool for Crane Co. Corporate
for the year 2007. Your participation percentage will remain the same as last
year (7.5% of the pool) and the payout will be computed per the Crane Co.
Corporate EVA Plan payout calculation. The bonus will be paid promptly after the
Salary Continuation Period but not later than February 28, 2008. All remaining
amounts in your EVA bank will be forfeited.

(e) All outstanding stock options and restricted stock granted to you under the
Crane Co. Stock Incentive Plan will be governed by the terms of that Plan and
any stock option or restricted stock agreement between the Company and you. Your
options will continue to vest during the Salary Continuation Period and any
remaining vested options at the end of such period shall be exercisable for 90
days thereafter, after which time such options will expire. Your restricted
stock will continue to vest through the Salary Continuation Period, and at the
end of such period all unvested restricted stock will be forfeited.



--------------------------------------------------------------------------------

(f) The Company agrees to pay you a lump sum payment equal to 9 and one half
months pay at your current base pay (9.5 x $28,016.67 = $266,158.36) minus all
required deductions. The Company also agrees to pay you for vacation days
accrued but not used up through and including all of 2007 plus the Salary
Continuation Period, minus all required deductions. Such amounts will be paid to
you after the last payment made during the Salary Continuation Period but not
later than February 15, 2008.

(g) The Company will provide you with outplacement counseling services through
Lee Hecht Harrison for a period up to six months at no expense to you. The
Company will not be obligated to provide you with any additional outplacement
services except as stated in this paragraph.

(h) You will submit to the Controller or his designee at Crane Co., no later
than February 15, 2008, any claims for ordinary and necessary business expenses
incurred by you through January 31, 2008 for consideration, review and payment
by the Company in accordance with its expense reimbursement policies and
procedures. The Company agrees to pay approved claims in accordance with its
policies and procedures.

(i) The Company will pay you $10,000 in respect of your attorneys fees in
connection with the review of this Agreement, on or before December 15, 2007.

(j) The Company will not oppose your application for unemployment benefits.

(k) If the Company is requested to provide a reference for you, the response
will be made by the Chief Executive Officer. In addition to confirming dates of
employment and compensation paid to you, the reference, whether orally or in
writing, will be limited to the substance contained in Exhibit A.

(1) The Company will issue the press release attached as Exhibit B.

3. Other than as set forth in Paragraphs 2(a) through (1), you will not receive
— and you acknowledge that you are not entitled to receive — any compensation,
payment or benefits of any kind from the Company, other than your accrued
benefits under the Company’s 401k plan and pension plan in accordance with the
terms of such plans. You acknowledge that you would not be entitled to receive
the payments and benefits specified in Paragraph 2(a) through (1) absent your
execution of this Agreement and the fulfillment of the promises made herein.

4. (a) In consideration of the Company’s execution of this Agreement and of the
payments provided for above, which you acknowledge is adequate consideration,
you hereby irrevocably and unconditionally waive, release, and forever discharge
and covenant not to sue the Company and its affiliated, related or associated
partnerships, limited liability companies and corporations and their respective
past and present partners, managing directors, members, stockholders, directors,
officers, employees, agents, attorneys, employee benefit plans, stock plans or
plan fiduciaries



--------------------------------------------------------------------------------

(collectively, the “Releasees”), from any and all claims, liabilities and causes
of action of any kind which you ever had, now have or hereafter may have against
the Company or any Releasee by reason of any matter, cause or thing whatsoever
occurring on or at any time prior to the date hereof, whether known or unknown
to you and including, but not limited to, all claims arising out of or from or
regarding or pertaining to any transaction, dealing, conduct, act or omission,
or any other matters or things relating to the employment relationship and/or
the termination of the employment relationship, based upon any contract, whether
express or implied, oral or written, tort or public policy, claim for costs,
fees or expenses, or any allegation of illegal employment practices, defamation
or breach of any federal, state or local fair employment practice or equal
opportunity law, or wage and hour law, as amended, including, but not limited
to, the National Labor Relations Act, Title VII of the Civil Rights Act of 1964,
Sections 1981 through 1988 of Title 42 of the United States Code, the Employee
Retirement Income Security Act of 1974, the Immigration Reform Control Act, the
Americans with Disabilities Act of 1990, the Age Discrimination in Employment
Act of 1967, the Family and Medical Leave Act of 1993, the Fair Labor Standards
Act, the Occupational Safety and Health Act, the Consolidated Omnibus Budget
Reconciliation Act, the Connecticut Human Rights and Opportunities Law, the
Connecticut Wage Hour and Wage Payment Law and the Connecticut Family and
Medical Leave Act.

You covenant and agree that you will not assert any claim or initiate any legal
or other action against any Releasee with respect to any matter covered by the
foregoing release. You acknowledge and agree that if you or any of your
representatives, heirs, executors or administrators should hereafter make
against any Releasee any claim or demand or commence or threaten to commence any
action, claim or proceeding otherwise prohibited by this Agreement, this
Paragraph may be raised as a complete bar to any such action, claim or
proceeding and the applicable Releasees may recover from you all costs incurred
in connection with such action, claim or proceeding, including reasonable
attorneys’ fees if it is determined that any such action, claim or proceedings
is prohibited by this Agreement. This Agreement does not impair or release the
express obligations of the Company that are set forth in this Agreement nor does
it preclude or prevent you from enforcing your rights as expressed under this
Agreement or the Indemnification Agreement dated March 10, 2005 between you and
the Company (“Indemnification Agreement”).

This Agreement does not prevent you from filing a charge with the Equal
Employment Opportunity Commission concerning claims of discrimination, although
you specifically waive your right to recover any damages or other relief in any
claim or suit brought by or through the Equal Employment Opportunity Commission
or any other state or local agency on your behalf under Title VII of the Civil
Rights Act of 1964, as amended, the American with Disabilities Act, or any other
federal or state discrimination law, except where prohibited by law.

You acknowledge that certain states provide that a general release of claims
does not extend to claims which the person executing the release does not know
or suspect to exist in his/her favor at the time of executing the release which,
if known, may have materially affected his/her entering into this Agreement.
Being aware that such



--------------------------------------------------------------------------------

statutory protection may be available to you, you expressly, voluntarily and
knowingly waive any arguable benefit or protection from any such statute in
executing this Agreement, known or unknown.

(b) In consideration of your release of the Company as described above, the
Company hereby irrevocably and unconditionally releases you and your successors,
heirs and assignees from any and all liabilities or claims it may have against
you arising out of your employment or otherwise. The Company hereby agrees that
the second paragraph of Section 4 (a) above shall apply mutatis mutandis in
respect of any legal action the Company might bring against you.

5. This Agreement, its terms and the negotiations leading up to the Agreement’s
execution are confidential and you agree not to disclose any such information to
any third party except your accountant, attorney, spouse, or significant other,
or as required by law. Notwithstanding the terms of this provision, the tax
treatment and tax structure of the terms of this Agreement may be reported and
disclosed in a matter consistent with all federal, state and local tax laws, and
the Company may file this agreement and describe its material terms to the
extent required under the federal securities laws.

6. You represent that you have delivered to the Company any and all property of
the Company which is in your possession or under your control, including but not
limited to, all computers, handheld electronic devices, cellular telephones,
corporate credit cards, corporate telephone calling cards, security access
cards, computer disks, computer software, computer hardware, computer passwords
and other computer access information on or before November 17, 2007. If you
later discover in your possession, custody or control any additional property
belonging to the Company, you will return such property to the Company within
three (3) days of its discovery.

7. You will not directly or indirectly publish, disclose, market or use, or
authorize, advise, hire, counsel or otherwise procure any other person or
entity, directly or indirectly, to publish, disclose, market or use, any
confidential or proprietary information and/or trade secrets of the Company or
its affiliates (collectively, “Confidential Information”), of which you became
or become aware or informed during your service as an employee of the Company,
whether such Confidential Information is in your memory or embodied in writing
or other form. Such Confidential Information is and shall continue to be the
exclusive proprietary property of the Company or its affiliated or related
entities whether or not it was disclosed to or developed in whole or in part by
you. You agree that you will not make any copies, in any form, of any
Confidential Information and will not remove any Confidential Information from
the Company. This provision shall not apply to any information, which is now in,
or subsequently comes into, the public domain provided that you have not
disclosed or caused to be disclosed such information so as to make it public.

8. You acknowledge that you have read and considered all of the terms and
conditions of this Agreement, including the restraints imposed upon you pursuant
to Paragraph 7. You agree that such restraints are necessary for the reasonable
and proper protection of the Company.



--------------------------------------------------------------------------------

9. (a) You shall not make or otherwise publish any statements that in any way
disparage, or otherwise reflect adversely on, the Company or any of the
Releasees, to any person or entity either orally or in writing. In the event of
a material breach of this provision by you, the Company shall be under no
obligation to make any further payments pursuant to this Agreement.

(b) No executive officer of the Company shall make or otherwise publish any
statements that in any way disparage, or otherwise reflect adversely on, you to
any person or entity either orally or in writing.

10. You acknowledge that in the event you breach any of your obligations under
this Agreement, the Company will not have an adequate remedy of law. Therefore,
in the event of a breach by you, the Company shall be under no obligation to
make any further payments pursuant to this Agreement and the Company shall be
entitled to temporary, preliminary and permanent injunctive relief and a decree
for specific performance of the terms and provisions of this Agreement without
the necessity of the Company showing any actual damage or irreparable harm or
the posting of any bond or furnishing of any other security.

11. If a court finds that any provision of this Agreement is not valid or
enforceable, such a finding will not disturb the validity of the remaining
terms. The provision found to be unenforceable shall be deemed modified to
eliminate such unenforceable obligation.

12. This Agreement fully supersedes any and all prior agreements,
representations or understandings, written or oral between the parties,
including but not limited to, the subject matter of this Agreement or any
related employment matter, excluding the Indemnification Agreement, which shall
remain in full force and effect. This Agreement may only be amended by a writing
signed by the parties to this Agreement.

13. This Agreement shall be governed by and construed in accordance with the
laws of the State of Connecticut, excluding any choice of law principles. Any
action to enforce this Agreement or which in any way deals with this Agreement
must be brought in a state or federal court of competent jurisdiction located in
Fairfield County, Connecticut. The parties agree to submit and do submit to the
exclusive jurisdiction of such court.

14. You acknowledge that:

 

  (a) You have twenty-one (21) days to consider this Agreement. If you sign this
Agreement prior to the expiration of the 21 days, you agree that you do so
voluntarily and of your own free will;



--------------------------------------------------------------------------------

  (b) You have read this entire Agreement including the full release of claims
and fully understand its terms;

 

  (c) You were advised to consult with an attorney prior to signing this
Agreement and have had an opportunity to review this Agreement with an attorney;

 

  (d) You are voluntarily entering into this Agreement, knowingly of your own
free will and without undue influence or stress; and

 

  (e) You would not otherwise be entitled to the payments and benefits provided
by this Agreement.

15. You shall have a period of seven (7) calendar days following the date of
your execution of this Agreement in which you may revoke this Agreement (the
“Revocation Period”). Any revocation within this Revocation Period must be
submitted, in writing, to the Company and must state “I hereby revoke my
acceptance of my Separation Agreement and Release.” The revocation must be
personally delivered or mailed to Augustus I. duPont, Vice President, General
Counsel & Secretary, Crane Co., 100 First Stamford Place, Stamford, CT and
received by the Company prior to the expiration of the Revocation Period. If the
last day of the Revocation Period is a Saturday, Sunday or legal holiday in
Connecticut, then the Revocation Period shall not expire until the next
following day which is not a Saturday, Sunday or legal holiday. This Agreement
shall not become effective or enforceable, and the consideration described above
shall not be payable, until the Revocation Period has expired without such
revocation having been given.

16. This agreement may be executed in one or more counterparts, each of which
shall be deemed an original, with the same effect as if the signatures were on
the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

/s/ J. Robert Vipond

    Date:   11/21/07 J. Robert Vipond       Crane Co.       By:  

/s/ Augustus I. duPont

    Date:   11/21/07 Name.   Augustus I. duPont       Title:   Vice President,
General Counsel & Secretary    